As transferee of shares of stock, plaintiff seeks judgment directing appellants to account to him for the management and operation of the corporate property and that they be directed to deliver to him certificates of stock now in their possession. Order denying motion of appellants for summary judgment dismissing the complaint, reversed on the law, with $10 costs and disbursements, and the motion granted, with $10 costs. The existence of the restrictive agreement was conclusively established and, in view of the admitted circumstances, no issue is presented with respect to the application of the doctrine of estoppel. Hagarty, Acting P. J., Carswell, Adel and Sneed, JJ., concur; Nolan, J., not voting.